Webb, Judge.
Miller, Beckmann & Simpson, a partnership law firm, brought suit against The Citizens & Southern National Bank and Joseph C. Saffold, co-executors under the will of Thomas P. Saffold, seeking to recover for legal services rendered the estate. The trial court granted summary judgment to plaintiffs in the total amount of $24,423.11, and the executors filed their notice of appeal from this judgment. Various disputes arose or continued between the co-executors and, subsequent to the case being docketed in this court, a hearing was held in the probate court resulting in an order, inter alia, that "the executors shall borrow an amount sufficient to satisfy the claim of Miller, Beckmann and Simpson up to $17,500.” Pursuant to this order, the money was borrowed and paid to the law firm and the present case has been marked "settled, satisfied and dismissed” in the court below.
Under the circumstances this appeal must be dismissed as moot in accordance with the motion to dismiss filed by the co-executor bank. If co-executor Saffold has further quarrel with the other executor, the law firm, or the order of the probate court, those matters must be pursued in other proceedings since the instant dispute has been concluded.

Appeal dismissed.


Bell, C. J., and Marshall, J., concur.

Submitted March 3, 1975
Decided March 10, 1975.
Adams, Adams, Brennan & Gardner, M. Lane Morrison, Jack E. Miller, for appellants.
John M. Tatum, for appellees.